Citation Nr: 1612596	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-06 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 2009, for the grant of 30 percent for instability of the left knee.

2.  Entitlement to an effective date earlier than June 10, 2009, for the grant of 20 percent for patellofemoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2013, the Board remanded this appeal for additional development.  That development has not been completed, and this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to service connection for scars on the knees and to an additional period of a temporary total rating pursuant to 38 C.F.R. § 4.30 are raised by the record by being shown in the VA examinations, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The record suggests that there are VA treatment records not associated with the claims file.  The issue in this appeal is whether it is factually ascertainable that his symptoms were of sufficient severity so as to entitle him to earlier effective dates for the ratings assigned to his knees, so the evidence from the date of service connection to the date of the ratings is the most relevant.  See 38 C.F.R. § 3.400. The Veteran's knees were service connected as of April 2007, but the earliest VA medical record is from August 2008.  An effort must be made to determine whether there are records from earlier than August 2008 that are available for review.

Further, the Board's September 2013 remand directed that records from the University of Missouri be retrieved.  The Veteran filed a statement that the surgery with the University of Missouri was scheduled and performed jointly with the VA, and he therefore assumed all records were already in VA's possession.  He did, however, authorize VA to contact that facility, in case it was needed.  No request was made.  The evidence of record is thin, and it does not appear that records from University of Missouri have been obtained by the RO or the VAMC.  Before this matter is finally decided, a request for these records must be made.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to re-authorize VA to obtain records from the University of Missouri and Dr. Marberry, and make arrangements to obtain all records.

2.  Contemporaneously, ask the Veteran to identify any treatment he received for his knees between April 2007 and June 2009, and make arrangements to obtain all records not already associated with the claims file.

3.  Associate with the claims file all VA treatment records from April 2007 to August 2008.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







